DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species Z (Fig. 13) in the reply filed on 10/13/20 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 6-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8,614,597 cited by applicant) in view of Wu et al. (US 2011/0140812).
Zhang (e.g. Fig. 5) teaches an RF variable attenuator including: voltage controlled variable MESFETS (e.g. 130a-n, i.e. a stack) in shunt that are responsive to an applied control voltage at bias2 which varies attenuation based on the applied voltage that is capable of being continuous by the user; voltage controlled variable MESFETS (e.g. 126a-n, i.e. a stack) are in series (forming two series circuits (102a’’ and 102b’’) and coupled to the shunt circuit and are responsive to an applied control voltage at bias1 for varying the attenuation, and the transistors have resistances in parallel to each one.
However, Zhang does not appear to explicitly teach continuously programmable control of the attenuator, and the individual transistor’s parallel resistors are selectively bypassed (or enabled/disabled) by the transistors, or an impedance control loop for maintaining/controlling a selected level of attenuation by changing impedance.
Wu (e.g. Fig. 1) teaches continuously programmably controlling the elements of an attenuator using a feedback loop and additional processing such as a down converter or demodulator where it is well-known to have voltage control.
It would have been considered obvious to one of ordinary skill in the art to have modified the Zhang adjustable attenuator to have been programmably continuously controlled using feedback such as generally taught by Wu, because the modification would have provided the advantageous benefit of automatic and continuous monitoring and control to maintain the desired gain/attenuation and signal strength characteristics such as generally taught by Wu (e.g. see [0019-0023]) as well as constant monitoring and control of the impedance based on 
Also, it would have been considered obvious to one of ordinary skill in the art to have modified the Zhang attenuator to have the individual transistors each have a unique bias control rather than gang operating/biasing, because individual transistor control is well-known to provide the advantageous benefit of more fine tuning and more settings of the impedance to obtain more optimized attenuation/switching (i.e. bypassing resistors connected to transistors). 

Allowable Subject Matter
Claims 4, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Stephen E. Jones/Primary Examiner, Art Unit 2843